Exhibit ENDO PHARMACEUTICALS HOLDINGS INC. April 29, 2008 D. E. Shaw Valence Portfolios, L.L.C. c/o D. E. Shaw & Co., L.P. 39th Floor, Tower 45 120 West 45th Street New York, NY 10036 Ladies and Gentlemen: This letter sets forth the agreement between Endo Pharmaceuticals Holdings Inc. (the “Company”), on the one hand, and D. E. Shaw Valence Portfolios, L.L.C., on behalf of itself and its respective affiliates that are or become members of a Section 13(d) group with respect to the shares of Common Stock of the Company (collectively the “D. E. Shaw Entities”), on the other hand, with respect to the matters set forth below. 1.The D. E. Shaw Entities have identified an individual whom they have suggested be appointed as a new, “independent” director (the “New Director”) to the Company’s Board of Directors (the “Board”) and who is not employed by or affiliated with any of the D. E. Shaw Entities and who is “independent” under current NASDAQ Stock Market Rules.The Nominating and Governance Committee of the Board (the “Committee”) shall, in accordance with the Committee’s regular procedures and guidelines, meet to review the qualifications of the New Director to serve as a member of the Board.If the Committee determines that the New Director meets the qualifications to serve as a member of the Board, it shall recommend the New Director to the Board for appointment or for election at the 2008 annual meeting of stockholders (the “2008 Annual Meeting”).The Board shall meet to consider the appointment or election of the New Director as promptly as practicable (but not later than the next regularly-scheduled Board Meeting) after such candidate’s qualifications have been reviewed and favorably recommended by the Committee. The Company shall notify the D. E. Shaw Entities as promptly as practicable if the Committee determines that the New Director does not meet the qualifications of the Board, and the D. E. Shaw Entities shall have the right to propose additional persons so qualified to be considered and appointed or elected as a New Director in accordance with the provisions hereof.In the event that the New Director is recommended by the Committee and approved by the Board prior to the mailing of the Company’s definitive proxy statement for the 2008 Annual Meeting, such New Director shall be included in the Board’s slate of directors for election at the 2008 Annual Meeting.In the event that the New Director is recommended by the Committee and approved by the Board following the mailing of the definitive proxy statement for the 2008 Annual Meeting, such New Director shall be appointed to the Board at the first regular meeting of the Board following the 2008 Annual Meeting.The Company agrees that it will take all necessary action to increase the size of theBoard, if necessary, in order to permit the election or appointment of the New Director. 2.The D.E. Shaw Entities agree not to nominate directors for election or present new business at the 2008 Annual Meeting, including by providing any notice of such action under Article II, Section 3 or Article II, Section 10 of the Company’s By-laws. 3.If the New Director leaves the Board (whether by resignation or otherwise) before the 2009 Annual Meeting, the D. E. Shaw Entities will be entitled to suggest to the Committee a replacement director who meets the Committee’s qualifications for serving as a member of the Board.In the event the Committee does not favorably recommend to the Board a replacement director suggested by the D. E. Shaw Entities, the D. E. Shaw Entities will have the right to suggestan additional replacement director(s) for consideration by the Committee.
